               Case 19-31364        Doc 50      Filed 04/02/20 Entered 04/02/20 14:10:06               Desc Main
                                                  Document     Page 1 of 2


    Local Form 4A                                                                                     December 2017

                                      IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                                 CHARLOTTE DIVISION


             In re:   SEALY, MICHAEL LOWELL                  )       Case No. 19-31364
                      SEALY, SHELLEY NORWOOD                 )
                                                             )
                                                             )       Chapter 13
                                                             )
             TIN: XXX-XX-4914                                )
                  XXX-XX-6064                                                 Debtor(s)

                                        AMENDMENT TO CHAPTER 13 PLAN
                      AND NOTICE OF OPPORTUNITY FOR HEARING ON CONFIRMATION OF THE PLAN
                                 FOR CASES FILED ON OR AFTER DECEMBER 1, 2017

    Check if applicable to this plan amendment:

     1.1     A limit on the amount of a secured claim that may result in a partial            ☐ Included     ☒ Not Included
             payment or no payment at all to the secured creditor (Part 3.2)
     1.2     Avoidance of a judicial lien or nonpossessory, nonpurchase-money                 ☐ Included     ☒ Not Included
             security interest (Part 3.4)
     1.3     Request for termination of the 11 U.S.C. § 362 stay as to surrendered            ☐ Included     ☒ Not Included
             collateral (Part 3.5)
     1.4     Request for assumption of executory contracts and/or unexpired leases            ☐ Included     ☒ Not Included
             (Part 6)
     1.5     Nonstandard provisions                                                           ☒ Included     ☐ Not Included

        The Chapter 13 Plan, including certain motions and other provisions, is hereby amended as follows:

        1.  To amend the plan to have one payment of $11,800.00 that has been paid into the plan and to have payments of
           $500.00 per month for the remainder of the plan. This payment will start in April.
        2. To clarify that the conduit payment will not be paid nor will arrears be paid since the mortgage company was granted
           relief from stay.

    TAKE NOTICE: Your rights may be affected. You should read this amendment to the Chapter 13 Plan carefully and discuss
    them with your attorney, if you have one, in this bankruptcy case. If you do not have an attorney, you may wish to consult
    one.

    If you do not want the Court to confirm the Debtor’s proposed Plan as amended, or if you want the Court to consider your
views on these matters, then you and/or your attorney must file a written objection to confirmation and request for hearing on
confirmation at one of the following addresses:

        Cases filed in the Charlotte or Shelby Divisions:
        Physical & Mailing Address: Clerk, U.S. Bankruptcy Court, 401 West Trade Street, Room 111, Charlotte, N.C. 28202

        Cases filed in the Statesville Division:
        Physical Address: Clerk, U.S. Bankruptcy Court, 200 West Broad Street, Room 301, Statesville, N.C. 28677
        Mailing Address: Clerk, U.S. Bankruptcy Court, 401 West Trade Street, Room 111, Charlotte, N.C. 28202
          Case 19-31364          Doc 50      Filed 04/02/20 Entered 04/02/20 14:10:06                 Desc Main
                                               Document     Page 2 of 2


     Cases filed in the Asheville or Bryson City Divisions:
     Physical & Mailing Address: Clerk, U.S. Bankruptcy Court, 100 Otis Street, Room 112, Asheville, N.C. 28801-2611
     Your objection to confirmation and request for hearing must include the specific reasons for your objection and must be
filed with the Court no later than 21 days following the conclusion of the § 341 meeting of creditors, or within 21 days of
service of the amendment, whichever is later. If you mail your objection to confirmation to the Court for filing, you must mail
it early enough so that the Court will receive it on or before the deadline stated above. You must also serve a copy of your
objection to confirmation on the Debtor at the address listed in the notice of the meeting of creditors. The Debtor’s attorney
and the Chapter 13 Trustee will be served electronically. If any objections to confirmation are filed with the Court, the
objecting party will provide written notice of the date, time, and location of the hearing. No hearing will be held unless an
objection to confirmation is filed.

    If you or your attorney do not take these steps, the Court may decide that you do not oppose the proposed plan of the
Debtor as amended and may enter an order confirming the amended plan and granting the motions. Any creditor’s failure
to object to confirmation of the proposed plan as amended shall constitute the creditor’s acceptance of the
treatment of its claim as proposed pursuant to 11 U.S.C. § 1325(a)(5)(A).

        I declare under penalty of perjury that the information provided in this Amendment to Chapter 13 Plan is true and
correct as to all matters set forth herein.


Dated          04/02/2020                         /s/Michael Lowell Sealy
                                                  Debtor’s Signature

Dated:         04/02/2020                         /s/Shelley Norwood Sealy
                                                  Debtor’s Signature


I hereby certify that I have reviewed this document with the Debtor and that the Debtor has received a copy of this document.

Dated          04/02/2020                         /S/William S. Gardner
                                                  William S. Gardner




                                                              2
